PRATT, J.
An examination of the case discloses no errors of law. The questions to be considered are of fact. The conflict of testimony is great, but we finally conclude that the rules that control onr action do -not permit us to interfere with the judgment. When the trial judge, •who has seen and heard the witnesses, has determined the facts, the case must be substantially free from doubt to justify a reviewing court in disturbing the decision. We are not able to say that this case is •such, and the judgment must be affirmed, with costs. "